760 F.2d 249
6 ITRD 2380, 3 Fed. Cir. (T) 123
ARMCO INC., Bethlehem Steel Corp., Florida Wire & Cable Co.,and Shinko Wire America, Inc., Appellants,v.The UNITED STATES of America, Appellee.
Appeal No. 84-1715.
United States Court of Appeals,Federal Circuit.
May 2, 1985.

Appealed from U.S. Court of International Trade;  Judge Maletz.
Terence P. Stewart, Stewart & Stewart, of Washington, D.C., argued for appellants.  With him on the brief were Eugene L. Stewart, Paul W. Jameson and Mary E. Tuck.
Jack M. Simmons, III, Office of the Gen. Counsel, U.S. Intern. Trade Com'n, of Washington, D.C., argued for appellee U.S.  With him on the brief was Michael P. Mabile, Acting Gen. Counsel.
Garry P. McCormack, Fox Glynn & Melamed, New York City, argued for intervenor Tecnor.  With him on the brief were Raymond F. Stechel and John R. Haran.
Before MARKEY, Chief Judge, DAVIS, Circuit Judge, and SKELTON, Senior Circuit Judge.
MARKEY, Chief Judge.


1
Appeal from a judgment of the United States Court of International Trade, 590 F. Supp. 1273 (Ct.Int'l Trade 1984), that substantial evidence supported the United States International Trade Commission's negative injury determinations with respect to imports of prestressed concrete steel wire strand from Spain, France, the United Kingdom, and Brazil.

Decision

2
The judgment appealed from is affirmed on the basis of the opinion filed by Senior Judge Maletz.


3
AFFIRMED.